              Case 3:20-cr-00632-LAB Document 40 Filed 07/10/20 PageID.53 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                  V.                                       (For Offenses Committed On or After November 1, 1987)
            JUAN CARLOS PEREZ-ALCARAZ (1)
               aka Juan Carlos Perez Alcaraz                                  Case Number: 3:20-CR-00632-LAB

                                                                           Holly A Sullivan
                                                                           Defendant’s Attorney
USM Number                        92594-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)            One of the Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section / Nature of Offense                                                                Count
    8:1324(a)(2)(B)(iii) ‐ Bringing In Aliens Without Presentation                                       1




    The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)           remaining                                       are         dismissed on the motion of the United States.

☒ Assessment : $100.00 - waived
        _

☒ JVTA Assessment*: $ 5000.00-waived
  -
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                       ☐ Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                           July 8, 2020
                                                                           Date of Imposition of Sentence



                                                                           HON. LARRY ALAN BURNS
                                                                           CHIEF UNITED STATES DISTRICT JUDGE
              Case 3:20-cr-00632-LAB Document 40 Filed 07/10/20 PageID.54 Page 2 of 2
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Juan Carlos Perez-Alcaraz (1)                      Judgment - Page 2 of 2
  CASE NUMBER:             3:20-CR-00632-LAB

                                                     PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                    SPECIAL CONDITIONS OF SUPERVISION

      Do not enter the United States illegally.

      The defendant must not commit another federal, state or local crime.

  //




                                                                              3:20-CR-00632-LAB
